Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1, 7, 13 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Bottine et al (US 20180218316).


Regarding claims 1, 7, and 13, Bottine et al (US 20180218316) teach  a display adjustment method performed at a mobile terminal (3) for a bar-shaped electronic shelf label (11, 12, 13) (see a data communication system in Fig. 1 including a reading device 3 and ESL 11, 12, 13, [0040], the central server 2 comprises computer processing means including at least one processor and a memory ), the method comprising: communicatively coupling, by the mobile terminal (3), with the bar-shaped electronic shelf label(11, 12, 13)( (see a data communication system in Fig. 1 including a reading device 3 and ESL 11, 12, 13, where [0039] the reading device 3 is accordingly adapted to set up wireless communication with the ESL)obtaining, by the mobile(3)  terminal status information of display elements displayed on a display interface (14) of the bar-shaped electronic shelf label(11, 12, 13), the status information of the display elements comprising at least position information of the display elements in the display interface (14) ([0038] FIG. 1 illustrates a sequence 1 of ESL 10, 11, 12 put in place along a shelf rail 13 for presentation of articles. Such an ESL comprises a display screen 14 for the display of information relative to an article with which it is associated, [0039], the ESL also comprises a radiofrequency peripheral with which the reading device 3 can set up communication to acquire the label identifier of said ESL, [0045], by selecting a direction for reading electronic labels from left to right in FIG. 1, the added label 10 is the central label, framed by the preceding label 11 and the following label 12 ); changing, by the mobile terminal, the position information of a display element from a first position information to a second position information and generating an element position adjustment instruction ([0046], fourth functionality 24 called “Collection mode” consists of sequentially locating several ESL to be located, [0049], the operator therefore indicates whether the ESL whereof the identifier has just been acquired is the preceding ESL 11 or the following ESL 12 by selecting the appropriate field, then he validates his indication).

Bottine et al do not specifically teach and sending, by the mobile terminal, the element position adjustment instruction to the bar-shaped electronic shelf label to instruct the bar-shaped electronic shelf label to change the position of the display element from the first position to the second position.

Bottine et al teach that the reading device 3 transmits (step S2) to the computer system 2 the sequence of label identifiers comprising the identifier of the adjacent label 11, 12 and the label identifier of the added ESL 10. The reading device 3 also transmits the indication of relative positioning of said adjacent ESL 11 or 12 relative to the added ESL 10 [0054].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Bottine’s reading device 3 along with a computer system 2 is a desired manner, because the reading device 3 along with the computer system 2 as configured in Fig. 1 controls all aspects including positioning of ESL 10, 11, 12 related operations as taught by Bottine’s et al. 

Regarding claim 19, Bottine et al  teach or more bar-shaped electronic shelf labels (11, 12, 13)  capable of being communicatively coupled with the mobile terminal (3)  and configured to adjust displayed (14) electronic labels under control of the mobile terminal(3)  (see a data communication system in Fig. 1 including a reading device 3 and ESL 11, 12, 13, where [0039] the reading device 3 is accordingly adapted to set up wireless communication with the ESL), [0038], ESL comprises a display screen 14 for the display of information relative to an article with which it is associated, [0039], a microcontroller for controlling the display of information relative to the article)
4.	Claim 20 is  are  rejected under 35 U.S.C. 103 as being unpatentable over Bottine et al (US 20180218316) in view of Calman et al (US 20130191789).

Regarding claim 20, Bottine et al  teach a server (2)capable of being communicatively coupled with the mobile terminal (3)  and the one or more bar-shaped electronic shelf labels (11, 12, 13)  , and the mobile terminal(3) , and provide the mobile terminal (3)   with information about the one or more bar-shaped electronic shelf labels (11, 12, 13)   (see a data communication system in Fig. 1 including a reading device 3, ESL 11, 12, 13, and the central server 2)

Bottine et al  do not teach server capable of being communicatively coupled with the mobile terminal and the one or more bar-shaped electronic shelf labels and configured to authenticate the mobile terminal and provide the mobile terminal with information about the one or more bar-shaped electronic shelf labels in response to successful authentication.

Calman et al (US 20130191789) teach authenticating the mobile device, and/or syncs of  the mobile device to allow communication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bottine’s reading device 3 along with a computer system 2 with Calman’s authentication, the use of which helps the mobile device pairs with the point-of-transaction device as taught by Calman et al.

Allowable Subject Matter
5.	Claim 2-6, 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art does not teach wherein after changing, by the mobile terminal, the position information of the display element from a first position information to a second position information, the method further comprises; obtaining, by the mobile terminal, a size of the bar-shaped electronic shelf label, corresponding start position and end position of the adjusted element in the mobile terminal, and a final position of a final element in the mobile terminal; calculating, by the mobile terminal, an adjustment ratio of the adjusted element according to the start position, the end position, and the final position; determining, by the mobile terminal, as an adjustment distance of the adjusted element, a product of the adjustment ratio and the size of the bar-shaped electronic shelf label.

Regarding claim 4, the prior art does not teach wherein before communicatively coupling, by the mobile terminal, with the bar-shaped electronic shelf label, the method further comprises; receiving, by the mobile terminal, login information and verifying a user's identity according to the login information; when the verification is passed, triggering the mobile terminal, scan communicable bar-shaped electronic shelf labels, sorting and outputting the communicable bar-shaped electronic shelf labels according to strengths of communication signals so as to display the communicable bar-shaped electronic shelf labels in the mobile terminal; sending, by the mobile terminal, a communication establishment request, the communication establishment request carrying identification information of the bar-shaped electronic shelf label to be communicated.

Regarding claim 5, the prior art does not teach wherein the step of obtaining, by the mobile terminal status information of display elements displayed on a display interface of the bar-shaped electronic shelf label comprises; sending, by the mobile terminal a display element status information obtaining request to instruct the bar-shaped electronic shelf label to extract the status information of the display elements and send encrypted status information of the display elements as a request response message; receiving, y the mobile terminal, the request response message, the request response message carrying a display element status characteristic value corresponding to the status information of the display elements; and analyzing, by the mobile terminal, the display element status characteristic value to obtain the status information of the display elements.
Regarding claim 8, the prior art does not teach wherein the instructions, when executed by the processor, further cause the processor to: obtain, by the mobile terminal, a size of the bar-shaped electronic shelf label, corresponding start position and end position of the adjusted element in the mobile terminal, and a final position of a final element in the mobile terminal; calculate, by the mobile terminal, an adjustment ratio of the adjusted element according to the start position, the end position and the final position; determine, by the mobile terminal as an adjustment distance of the adjusted element, a product of the adjustment ratio and the size of the bar-shaped electronic shelf label.

Regarding claim 10, the prior art does not teach wherein the instructions, when executed by the processor, further cause the processor to: receive, by the mobile terminal, login information and verify the user's identity according to the login information; when the verification is passed, trigger, by the mobile terminal, scan communicable bar-shaped electronic shelf labels, sort and output the communicable bar-shaped electronic shelf labels according to strengths of communication signals so as to display the communicable bar-shaped electronic shelf labels in the mobile terminal; send, by the mobile terminal a communication establishment request, the communication establishment request carrying identification information of the bar-shaped electronic shelf label to be communicated.

Regarding claim 11, the prior art does not teach wherein the instructions, when executed by the processor, further cause the processor to: send, by the mobile terminal, a display element status information obtaining request to instruct the bar-shaped electronic shelf label to extract the status information of the display elements and send encrypted status information of the display elements as a request response message; receive, by the mobile terminal, the request response message, the request response message carrying a display element status characteristic value corresponding to the status information of the display elements; and analyze, by the mobile terminal, the display element status characteristic value to obtain the status information of the display elements.
Regarding claim 14, the prior art does not teach wherein the instructions, when executed by the processor, further cause the processor to: obtain, by the mobile terminal, a size of the bar-shaped electronic shelf label, corresponding start position and end position of the adjusted element in the mobile terminal, and a final position of a final element in the mobile terminal; calculate, by the mobile terminal, an adjustment ratio of the adjusted element according to the start position, the end position and the final position; determine, by the mobile terminal, as an adjustment distance of the adjusted element, a product of the adjustment ratio and the size of the bar-shaped electronic shelf label.

Regarding claim 16, the prior does not teach wherein the instructions, when executed by the processor, further cause the processor to: receive, by the mobile terminal, login information and verify the user's identity according to the login information; when the verification is passed, trigger the mobile terminal to scanning of communicable bar-shaped electronic shelf labels, sort and output the communicable bar-shaped electronic shelf labels according to strengths of communication signals so as to display the communicable bar-shaped electronic shelf labels in the mobile terminal; send, by the mobile terminal, a communication establishment request, the communication establishment request carrying identification information of the bar-shaped electronic shelf label to be communicated.

Regarding claim 17, the prior art does not teach wherein the instructions, when executed by the processor, further cause the processor to: send, by the mobile terminal, a display element status information obtaining request to instruct the bar-shaped electronic shelf label to extract the status information of the display elements and send encrypted status information of the display elements as a request response message; receive, by the mobile terminal, the request response message, the request response message carrying a display element status characteristic value corresponding to the status information of the display elements; and analyze, by the mobile terminal, the display element status characteristic value to obtain the status information of the display elements.
                                                                      Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                           US 20190171402  to Ishizaki et al.
                           US 20140353368  to Connolly et al 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	September 8, 2022